Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO

BRIDGE CREDIT AGREEMENT

This FIRST AMENDMENT TO BRIDGE CREDIT AGREEMENT, dated as of July 11, 2018 (this
“Amendment”), among 21st Century Fox America, Inc., a Delaware corporation (the
“Borrower”), Twenty-First Century Fox, Inc., a Delaware corporation (the “Parent
Guarantor”) and the Lenders under the Credit Agreement (each as defined below)
party hereto amends the Bridge Credit Agreement, dated as of December 15, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, including all Schedules and Exhibits thereto, the “Credit
Agreement”) by and among, inter alios, the Borrower, the Parent Guarantor, the
lenders party thereto from time to time (hereinafter collectively referred to as
the “Lenders”), and J.P. Morgan Europe Limited, as designated agent (the
“Designated Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has appointed each of Goldman Sachs Bank USA, Deutsche
Bank Securities Inc. and JPMorgan Chase Bank, N.A. to act as joint lead arranger
and joint bookrunner with respect to the Amendment (each a “First Amendment
Arranger” and, collectively, the “First Amendment Arrangers”) and each First
Amendment Arranger has agreed to act in such roles;

WHEREAS, the Borrower, the Parent Guarantor and the Lenders party hereto
constituting the Required Lenders wish to amend the Credit Agreement as set
forth herein;

WHEREAS, the Borrower and the Parent Guarantor have requested that certain of
the Lenders (such Lenders, the “Additional Lenders”) provide additional Tranche
1 Commitments in an aggregate principal amount of £3,125,000,000 (the
“Additional Tranche 1 Commitments”), which shall be available starting on the
First Amendment Effective Date (as defined below) and structured as an increase
in the principal amount of Tranche 1 Commitments under the Credit Agreement; and

WHEREAS, each Additional Lender has agreed on a several and not joint basis to
provide Additional Tranche 1 Commitments in the aggregate principal amount set
forth opposite its name on Schedule I hereto subject to the terms and conditions
set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Parent Guarantor
and the Lenders party hereto hereby agree as follows:

Section 1.    Defined Terms. All capitalized terms used but not defined in this
Amendment shall have the respective meanings specified in the Credit Agreement.

Section 2.    Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 4 of this Amendment, the following
amendments shall be made to the Credit Agreement:

(a)    Amended Definitions. The below definitions as set forth in Section 1.01
of the Credit Agreement are amended as follows:

(i)    The definition of “Fee and Syndication Letter” is amended and restated in
its entirety as follows:

““Fee and Syndication Letter” means a collective reference to (a) that certain
Fee



--------------------------------------------------------------------------------

and Syndication Letter, dated as of December 15, 2016, by and among the
Borrower, the Agents and the Initial Lenders and (b) that certain Supplemental
Fee and Syndication Letter, dated as of the First Amendment Effective Date, by
and among the Borrower, the Agents and the Additional Lenders (as defined in the
First Amendment).”

(ii)    The definition of “Materially Adverse Amendment” is amended and restated
in its entirety as follows:

““Materially Adverse Amendment” means a modification, amendment or waiver to or
of the terms or conditions of the Scheme or Takeover Offer (as the case may be)
compared to the terms and conditions that were included in the Original Press
Release as amended or superseded by the draft of the Press Release or Offer
Press Announcement (as the case may be) delivered pursuant to Section 4(d) of
the First Amendment that is materially adverse to the interests of the Lenders,
it being acknowledged (except as otherwise agreed in writing by the Arrangers)
that a change to the consideration (other than to the extent the consideration
consists of cash (in an amount per Target Share not greater than the amount
already offered), common stock of the Parent Guarantor or a combination of the
two) for the Target Shares would be materially adverse to the Lenders, but that
a waiver of a pre-condition which then becomes a condition to be satisfied in
connection with the Target Acquisition would not be materially adverse to the
interests of the Lenders, and provided that any modification, amendment or
waiver required pursuant to the City Code or by a court of competent
jurisdiction or the Panel shall not be a Materially Adverse Amendment.”

(iii)    The definition of “Offer Documents” is amended and restated in its
entirety as follows:

““Offer Documents” means the Takeover Offer Document, the Original Press Release
and the Offer Press Announcement.”

(iv)    The definition of “Original Press Release” is amended and restated in
its entirety as follows:

““Original Press Release” means the announcement made on December 15, 2016 by
the Parent Guarantor and the Target pursuant to Rule 2.7 of the City Code.”

(v)    The definition of “Press Release” is amended and restated in its entirety
as follows:

““Press Release” means a press announcement released by or on behalf of the
Borrower announcing a revision to the terms of the Target Acquisition to be
effected by a Scheme and setting out the terms and conditions of such revision.”

(vi)    The definition of “Scheme Documents” is amended and restated in its
entirety as follows:

““Scheme Documents” means, collectively, (a) the Scheme Circular, (b) the
Original Press Release, (c) the Press Release, (d) the Scheme Resolutions and
(e) any other document issued by or on behalf of Target to its shareholders in
respect of the Scheme and any other document designated as a “Scheme Document”
by the Designated Agent and the Parent Guarantor, the Borrower or any
Acquisition Co (if any).”

 

2



--------------------------------------------------------------------------------

(vii)    The definition of “Tranche 1 Commitment” is amended and restated in its
entirety as follows:

““Tranche 1 Commitment” means, as to any Lender, the commitment of such Lender
to make an Advance pursuant to Section 2.01, as such commitment may be reduced
from time to time pursuant to the terms hereof. The initial amount of each
Lender’s Tranche 1 Commitment is (a) the amount set forth in the column labeled
“Tranche 1 Commitment” opposite such Lender’s name on Schedule I hereto and
(b) the amount set forth in the column labeled “Additional Tranche 1 Commitment”
opposite such Lender’s name on Schedule I to the First Amendment or, in either
case, (c) if such Lender has entered into any Assignment and Assumption, the
amount set forth for such Lender in the Register maintained by the Designated
Agent pursuant to Section 9.07(c), as such amount may be reduced pursuant to
Section 2.04. As of the First Amendment Effective Date, the aggregate amount of
the Tranche 1 Commitments is £10,825,000,000.”

(b)    Additional Definitions. The following definitions shall be inserted in
alphabetical order in Section 1.01 of the Credit Agreement:

“Additional Tranche 1 Commitments” has the meaning set forth in the First
Amendment, which, following the First Amendment Effective Date, shall constitute
Tranche 1 Commitments hereunder.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“First Amendment” means that certain First Amendment to Bridge Credit Agreement,
dated as of July 11, 2018, by and among the Parent Guarantor, the Borrower, the
Additional Lenders (as defined therein) party thereto, the other Lenders party
thereto and the Designated Agent.

“First Amendment Effective Date” means the “First Amendment Effective Date”
under and as defined in the First Amendment, which occurred on July 11, 2018.

(c)    Amended Sections.

(i)    Clause (a) of Section 2.03 of the Credit Agreement is amended to add the
following phrase at the end thereof “provided, further, however, that Commitment
Fees in respect of the Additional Tranche 1 Commitments shall begin to accrue on
the First Amendment Effective Date”.

(ii)    Clause (b)(ii) of Section 3.02 of the Credit Agreement is amended by
deleting the words “Press Release” and substituting by the following words
“Original Press Release as amended or superseded by the Press Release”.

 

3



--------------------------------------------------------------------------------

(iii)    Clause (c)(ii) of Section 3.02 of the Credit Agreement is amended by
deleting the words “Offer Press Announcement” and substituting by the following
words “Original Press Release as amended or superseded by the Offer Press
Announcement”.

(iv)    Clause (o) of Section 4.01 of the Credit Agreement is amended by adding
the following phrase after the words “Press Release”: “, the Original Press
Release”.

(v)    Clause (i)(vi) of Section 5.01 of the Credit Agreement is amended and
restated in its entirety as follows:

“KYC Information. Promptly following any request therefor, information and
documentation reasonably requested by the Designated Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.”

(vi)    Clause (k)(i) of Section 5.01 of the Credit Agreement is amended and
restated in its entirety as follows:

“(i)    Issue a Press Release or, as the case may be, an Offer Press
Announcement (in the form delivered to the Designated Agent pursuant to
Section 4(d) of the First Amendment, subject to such amendments as are not
Materially Adverse Amendments or have been approved by the Arrangers in writing
acting reasonably (such approval not to be unreasonably withheld, delayed or
conditioned)) within 2 Business Days of the First Amendment Effective Date.”

(vii)    Clause (k)(iv) of Section 5.01 of the Credit Agreement is amended and
restated in its entirety as follows:

“(iv) Except as consented to by the Arrangers in writing (such consent not to be
unreasonably withheld, delayed or conditioned) and save to the extent that
following the issue of a Press Release or an Offer Press Announcement the Parent
Guarantor, the Borrower or any Acquisition Co elects to proceed with the Target
Acquisition by way of Takeover Offer or Scheme respectively, ensure that (i) if
the Target Acquisition is effected by way of a Scheme, the Scheme Circular
corresponds in all material respects to the terms and conditions of the Scheme
as contained in the Original Press Release as amended or superseded by the Press
Release to which it relates or (ii) if the Target Acquisition is effected by way
of a Takeover Offer, the Takeover Offer Document corresponds in all material
respects to the terms and conditions of the Takeover Offer as contained in the
Original Press Release as amended or superseded by the corresponding Offer Press
Announcement, subject in the case of a Scheme to any variation required by the
Court and in either such case to any variations which are not Materially Adverse
Amendments.”

Section 3.    Additional Tranche 1 Commitments.

(a)     Subject to the satisfaction of the conditions set forth in Section 4
hereof, each Additional Lender hereby acknowledges and agrees that it has an
Additional Tranche 1 Commitment in the amount set forth next to its name on
Schedule I attached hereto and agrees to make its pro rata share of any Advances
to the Borrower in accordance with the terms and conditions of the Credit
Agreement as amended hereby.

 

4



--------------------------------------------------------------------------------

(b)    On the First Amendment Effective Date, (i) each Additional Tranche 1
Commitment shall be deemed for all purposes a Tranche 1 Commitment and (ii) each
Additional Lender shall be a Lender with respect to each Additional Tranche 1
Commitment and all matters relating thereto.

Section 4.    Conditions to Effectiveness. This Amendment shall become effective
on the date on which each of the following conditions is satisfied (the “First
Amendment Effective Date”):

(a)    Executed Amendment. The Designated Agent shall have received one or more
counterparts of this Amendment duly executed by (i) each Loan Party, (ii) the
Lenders constituting Required Lenders and (iii) each Additional Lender.

(b)    Fees and Expenses. The First Amendment Arrangers and the Designated Agent
shall have received (or other arrangements acceptable to the First Amendment
Arrangers and the Designated Agent shall have been made for) payment of all fees
and expenses then due and payable on or prior to the First Amendment Effective
Date including those set forth in the Supplemental Fee and Syndication Letter,
dated as of the date hereof, by and among the Borrower and the First Amendment
Arrangers (including all reasonable attorney costs of the First Amendment
Arrangers and Designated Agent), subject in the case of any expenses to be paid
to the Borrower receiving an invoice with respect thereto.

(c)    Closing Deliverables. The Designated Agent shall have received on or
before the First Amendment Effective Date, each dated on or about such date:

(i)    Certified copies of (A) the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of each Loan Party, certified as of a recent date by the Secretary of
State (or comparable authority) of its jurisdiction of organization or formation
including a certification that the same has not been amended since the date of
such certification, (B) the bylaws, operating agreement or similar governing
document of each Loan Party, as then in effect and as in effect at all times
from the date on which the resolutions referred to in clause (C) below were
adopted to and including the date of such certificate and (C) the resolutions or
similar authorizing documentation of the governing bodies of each Loan Party
authorizing the incurrence of the Additional Tranche 1 Commitments and such
Person to enter into and perform its obligations under the Loan Documents to
which it is a party;

(ii)    A good standing certificate or similar certificate dated a date
reasonably close to the First Amendment Effective Date from the jurisdiction of
organization or formation of each Loan Party, but only where such concept is
applicable;

(iii)    A certificate of a Responsible Officer of each Loan Party certifying
the names and true signatures of the Responsible Officers of such Loan Party
authorized to execute and deliver this Amendment and the other documents to be
delivered by it hereunder; and

(iv)    A favorable opinion of Simpson Thacher & Bartlett LLP, counsel for the
Loan Parties, in form and substance reasonably satisfactory to the Designated
Agent.

(d)    Press Release. The First Amendment Arrangers shall have received a copy,
certified by the Borrower, of a revised draft of the Press Release or Offer
Press Announcement (as applicable, depending upon whether it is proposed to
effect the Target Acquisition by way of a Scheme or Takeover Offer) in the form
in which it is proposed to be issued, in each case, in form and substance
reasonably satisfactory to the First Amendment Arrangers; provided, that the
draft provided to the First Amendment Arrangers as of the date hereof and prior
to the occurrence of the First Amendment Effective Date is satisfactory.

 

5



--------------------------------------------------------------------------------

The Designated Agent and Lenders, as applicable, hereby irrevocably confirm that
the above conditions have been satisfied and the First Amendment Effective Date
has occurred as of the date hereof.

Section 5.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, each Loan Party represents and warrants to the Designated
Agent and Lenders that, as of the First Amendment Effective Date:

(a)    The execution, delivery and performance by each Loan Party of this
Amendment are within such Loan Party’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene such
Loan Party’s Constitutive Documents, (ii) violate any material applicable law or
contractual restriction binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries.

(b)    All authorizations or approvals and other actions by, and all notices to
and filings with, any governmental authority or regulatory body or any other
third party that are required to be obtained or made by the Loan Parties for the
due execution, delivery, recordation, filing or performance by any Loan Party of
this Amendment.

(c)    This Amendment has been duly executed and delivered by each Loan Party
party hereto. This Amendment is the legal, valid and binding obligation of each
Loan Party party hereto, enforceable against such Loan Party in accordance with
its terms.

(d)    Immediately prior to and after giving effect to the terms, conditions,
and provisions of this Amendment, no Default or Event of Default exists.

(e)    The representations and warranties contained in Section 4.01 of the
Credit Agreement are true and correct in all material respects (except for
representations and warranties qualified as to materiality and Material Adverse
Effect, which shall be true and correct in all respects) on and as of such date,
before and after giving effect to this Amendment, as though made on and as of
the First Amendment Effective Date (except to the extent any such representation
or warranty specifically relates to an earlier date in which case such
representation and warranty shall be accurate in all material respects as of
such earlier date).

Section 6.    Miscellaneous.

(a)    Confirmation of Loan Documents. Each Loan Party hereby covenants and
agrees that, except as expressly amended and/or modified by this Amendment, all
of the terms, conditions, and provisions of the Credit Agreement and the other
Loan Documents shall remain unchanged and in full force and effect. Each Loan
Party hereby acknowledges and agrees that, after giving effect to this
Amendment, all of its respective obligations and liabilities under the Loan
Documents to which it is a party, as such obligations and liabilities have been
amended by this Amendment, are reaffirmed, and remain in full force and effect.
After giving effect to this Amendment, each Loan Party reaffirms its guaranty of
the Guaranteed Obligation, which Guaranteed Obligations shall continue in full
force and effect during the term of the Credit Agreement (after giving effect to
this Amendment), in each case, on and subject to the terms and conditions set
forth in the Credit Agreement (as amended by this Amendment) and the other Loan
Documents. The Credit Agreement, together with this Amendment, shall

 

6



--------------------------------------------------------------------------------

be read and construed as a single agreement. All references in the Loan
Documents to the Credit Agreement or any other Loan Document shall hereafter
refer to the Credit Agreement or any other Loan Document as amended hereby. On
and after the date hereof, this Amendment shall for all purposes constitute a
“Loan Document”. Each reference to a “Commitment” shall be deemed to include the
Additional Tranche 1 Commitments hereunder and all other related terms will have
the correlative meanings mutatis mutandis.

(b)    Limitation of this Amendment. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written. Except as otherwise set forth herein, nothing contained
herein and no actions taken pursuant to the terms hereof are intended to
constitute a novation of the Credit Agreement, or any waiver of the terms,
conditions, or provisions of the Credit Agreement and/or any of the other Loan
Documents and do not constitute a release, termination or waiver of any of the
rights and/or remedies granted to the Lenders and/or the Designated Agent under
the Loan Documents. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “herein”, “hereof” and words of like
import and each reference in the Credit Agreement and the Loan Documents to the
Credit Agreement shall mean and refer to the Credit Agreement as amended hereby.

(c)    Captions. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.

(d)    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the sole benefit of the Borrower, the Parent Guarantor, the Designated
Agent and the Lenders and their respective successors and assigns.

(e)    References. Any reference to the Credit Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require.

(f)    Miscellaneous. This Amendment shall be subject to the following Sections
of the Credit Agreement, as if set forth herein in their entirety: Sections
9.08, 9.09, 9.10, 9.11, 9.17 and 9.18.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

21ST CENTURY FOX AMERICA, INC.,   as Borrower By:  

/s/ Janet Nova

  Name:   Janet Nova   Title:   Executive Vice President and Deputy General
Counsel TWENTY-FIRST CENTURY FOX, INC.,   as Parent Guarantor By:  

/s/ Janet Nova

  Name:   Janet Nova   Title:   Executive Vice President and Deputy Group
General Counsel

Signature Page to First Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,   as a Lender By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

Signature Page to First Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,   as a Lender and an Additional Lender By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

Signature Page to First Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,   as a Lender and an Additional Lender
By:  

/s/ Ming K. Chu

  Name:   Ming K. Chu   Title:   Director By:  

/s/ Virginia Cosenza

  Name:   Virginia Cosenza   Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., LONDON BRANCH   as a Lender and an Additional Lender
By:  

/s/ Andres Korin

  Name:   Andres Korin   Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED,   as Designated Agent By:  

/s/ Andres Korin

  Name:   Andres Korin   Title:   Vice President

Signature Page to First Amendment



--------------------------------------------------------------------------------

Schedule I (Additional Tranche 1 Commitments)

 

 

Additional Lenders

 

 

Additional Tranche 1 Commitments

 

GOLDMAN SACHS LENDING

PARTNERS LLC

 

 

£1,041,666,666.67

 

DEUTSCHE BANK AG

CAYMAN ISLANDS BRANCH

 

 

£1,041,666,666.67

 

JPMORGAN CHASE BANK,

N.A., LONDON BRANCH

 

 

£1,041,666,666.66

 

Total

 

 

£3,125,000,000.00